Exhibit 10.7

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 25, 2019, is
entered into by and between Virgin Galactic Holdings, LLC, a Delaware limited
liability company (“OpCo”), Virgin Galactic Holdings, Inc. (“PubCo”) and Jon
Campagna (the “Executive”).

WHEREAS, OpCo and PubCo (collectively, the “Company”) desire to employ the
Executive and the Company and the Executive desire to enter into an agreement
embodying the terms of such employment, subject to the terms and conditions of
this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.    Employment Period. Effective as of the closing of the Business Combination
(the “Effective Date”), the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on the Effective Date and continuing
indefinitely until terminated in accordance with the terms of this Agreement.
Notwithstanding anything to the contrary in the foregoing, the Executive’s
employment hereunder is terminable at will by the Company or by the Executive at
any time (for any reason or for no reason), subject to the provisions of
Section 4 hereof.

2.    Terms of Employment.

(a)    Position and Duties.

(i)    Role and Responsibilities. During the Employment Period, the Executive
shall serve as Chief Financial Officer of the Company, and shall perform such
employment duties as are usual and customary for such position. The Executive
shall report directly to the Chief Executive Officer of the Company (the “CEO”).
At the Company’s request, the Executive shall serve the Company and/or its
subsidiaries and affiliates in other capacities in addition to the foregoing,
consistent with the Executive’s position hereunder. In the event that the
Executive, during the Employment Period, serves in any one or more of such
additional capacities, the Executive’s compensation shall not be increased
beyond that specified in Section 2(b) hereof. In addition, in the event the
Executive’s service in one or more of such additional capacities is terminated,
the Executive’s compensation, as specified in Section 2(b) hereof, shall not be
diminished or reduced in any manner as a result of such termination provided
that the Executive otherwise remains employed under the terms of this Agreement.

(ii)    Exclusivity. During the Employment Period, and excluding any periods of
leave to which the Executive may be entitled, the Executive agrees to devote his
full business time and attention to the business and affairs of the Company.
Notwithstanding the foregoing, during the Employment Period, it shall not be a
violation of this Agreement for the Executive to: (A) serve on boards,
committees or similar bodies of charitable or nonprofit organizations,
(B) fulfill limited teaching, speaking and writing engagements, and (C) manage
his personal investments, in each case, so long as such activities do not
individually or in the aggregate materially interfere or conflict with the
performance of the Executive’s duties and responsibilities under this Agreement;
provided, that with respect to the activities in subclauses (A) and/or (B), the
Executive receives prior written approval from the Board.

(iii)    Principal Location. During the Employment Period, the Executive shall
perform the services required by this Agreement at the Company’s offices located
in Los Angeles, California (the “Principal Location”), provided, however, that
the parties acknowledge and agree that the Executive may be required to travel
with relative frequency to Mojave, California and Las Cruces, New Mexico as well
as other locations as may be necessary to fulfill the Executive’s duties and
responsibilities hereunder.



--------------------------------------------------------------------------------

(b)    Compensation, Benefits, Etc.

(i)    Base Salary. Effective as of the Effective Date and during the Employment
Period, the Executive shall receive a base salary (the “Base Salary”) of
$350,000 per annum. The Base Salary shall be paid in accordance with the
Company’s normal payroll practices for executive salaries generally, but no less
often than monthly and shall be pro-rated for partial years of employment. The
Base Salary may be increased in the discretion of the Board or such
subcommittee, but not reduced, and the term “Base Salary” as utilized in this
Agreement shall refer to the Base Salary as so increased.

(iii)    Annual Cash Bonus. For each calendar year ending during the Employment
Period, the Executive shall be eligible to earn a cash performance bonus (an
“Annual Bonus”) under the Company’s bonus plan or program applicable to senior
executives targeted at 50% of Executive’s Base Salary (the “Target Bonus”). The
actual amount of any Annual Bonus shall be determined by the Board (or a
subcommittee thereof) in its discretion, based on the achievement of individual
and/or Company performance goals as determined by the Board (or a subcommittee
thereof). The payment of any Annual Bonus, to the extent any Annual Bonus
becomes payable, will be made on the date on which annual bonuses are paid
generally to the Company’s senior executives, but in no event later than March
15th of the calendar year following the calendar year in which such Annual Bonus
was earned, subject to the Executive’s continued employment through the payment
date.

(v)    Equity Awards.

(A)    PubCo shall grant to the Executive two nonqualified options to purchase
an aggregate of 611,124 shares of PubCo common stock (each, a “Stock Option”).
Each Stock Option shall cover an equal number of shares of PubCo common stock,
and the first Stock Option shall be granted on the Effective Date (the “Initial
Option”) and the second Stock Option shall be granted on the first anniversary
of the Effective Date (the “Anniversary Option”), subject to the Executive’s
continued employment with the Company through the applicable grant date. Each
Stock Option shall have an exercise price per share equal to the Fair Market
Value (as defined in PubCo’s 2019 Incentive Award Plan (the “Plan”) on the
applicable grant date and shall have an outside expiration date of ten years
from the grant date. In addition, PubCo shall grant to the Executive a
restricted stock unit award covering 92,783 shares of PubCo common stock (the
“RSU Award”). The RSU Award shall be granted upon effectiveness of the Form S-8
with respect to PubCo’s common stock issuable under the Plan, subject to the
Executive’s continued employment through the grant date.

(B)    Subject to the Executive’s continued service with the Company through the
applicable vesting date, each of the Initial Option and the RSU Award shall vest
and (as applicable) become exercisable (x) with respect to 25% of the underlying
shares on the first anniversary of the Effective Date, and (y) as to the
remaining 75% of the underlying shares, in substantially equal installments on
each of the 36 monthly anniversaries thereafter. In addition,

 

2



--------------------------------------------------------------------------------

the RSU Award shall vest on an applicable vesting date only if the Fair Market
Value per share is greater than $10 (and any restricted stock units that
otherwise would vest on such vesting date shall be forfeited and canceled
without consideration therefor).

(C)    Subject to the Executive’s continued service with the Company through the
applicable vesting date, the Anniversary Option shall vest and become
exercisable (x) with respect to 25% of the underlying shares on the first
anniversary of the grant date, and (y) as to the remaining 75% of the underlying
shares, in substantially equal installments on each of the 36 monthly
anniversaries thereafter.

(D)    The terms and conditions of the Stock Options and the RSU Award will be
set forth in separate award agreements in forms prescribed by PubCo, to be
entered into by PubCo and the Executive (the “Award Agreements”). Except as
otherwise specifically provided in this Agreement, the Stock Options and the RSU
Award shall be governed in all respects by the terms of and conditions of the
Plan and the applicable Award Agreement.

(vi)    Benefits. During the Employment Period, the Executive (and the
Executive’s spouse and/or eligible dependents to the extent provided in the
applicable plans and programs) shall be eligible to participate in and be
covered under the health and welfare benefit plans and programs maintained by
the Company for the benefit of its employees from time to time, pursuant to the
terms of such plans and programs including any medical, life, hospitalization,
dental, disability, accidental death and dismemberment and travel accident
insurance plans and programs on the same terms and conditions as those
applicable to similarly situated senior executives. In addition, during the
Employment Period, the Executive shall be eligible to participate in any
retirement, savings and other employee benefit plans and programs maintained
from time to time by the Company for the benefit of its senior executive
officers. Nothing contained in this Section 2(b)(vi) shall create or be deemed
to create any obligation on the part of the Company to adopt or maintain any
health, welfare, retirement or other benefit plan or program at any time or to
create any limitation on the Company’s ability to modify or terminate any such
plan or program.

(vii)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in connection with the performance of his duties under this
Agreement in accordance with the policies, practices and procedures of the
Company provided to employees of the Company.

(viii)    Fringe Benefits. During the Employment Period, the Executive shall be
eligible to receive such fringe benefits and perquisites as are provided by the
Company to its employees from time to time, in accordance with the policies,
practices and procedures of the Company, and shall receive such additional
fringe benefits and perquisites as the Company may, in its discretion, from
time-to-time provide.

(ix)    Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the plans, policies, programs and practices
of the Company applicable to its employees, but in no event shall the Executive
accrue less than 160 hours of vacation per calendar year (pro-rated for any
partial year of service); provided, however, that the Executive shall not accrue
any vacation time in excess of 280 hours (the “Accrual Limit”), and shall cease
accruing vacation time if the Executive’s accrued vacation reaches the Accrual
Limit until such time as the Executive’s accrued vacation time drops below the
Accrual Limit.

 

3



--------------------------------------------------------------------------------

3.    Termination of Employment.

(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period.

(b)    Termination by the Company. The Company may terminate the Executive’s
employment during the Employment Period for Cause or without Cause.

(c)    Termination by the Executive. The Executive’s employment may be
terminated by the Executive for any or no reason, including with Good Reason or
by the Executive without Good Reason.

(d)    Notice of Termination. Any termination of employment (other than due to
the Executive’s death), shall be communicated by a Notice of Termination to the
other parties hereto given in accordance with Section 11(b) hereof. The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

(e)    Termination of Offices and Directorships; Return of Property. Upon
termination of the Executive’s employment for any reason, unless otherwise
specified in a written agreement between the Executive and the Company, the
Executive shall be deemed to have resigned from all offices, directorships, and
other employment positions if any, then held with the Company, and shall take
all actions reasonably requested by the Company to effectuate the foregoing. In
addition, upon the termination of the Executive’s employment for any reason, the
Executive agrees to return to the Company all documents of the Company and its
affiliates (and all copies thereof) and all other Company or Company affiliate
property that the Executive has in his possession, custody or control. Such
property includes, without limitation: (i) any materials of any kind that the
Executive knows contain or embody any proprietary or confidential information of
the Company or an affiliate of the Company (and all reproductions thereof), (ii)
computers (including, but not limited to, laptop computers, desktop computers
and similar devices) and other portable electronic devices (including, but not
limited to, tablet computers), cellular phones/smartphones, credit cards, phone
cards, entry cards, identification badges and keys, and (iii) any
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
customers, business plans, marketing strategies, products and/or processes of
the Company or any of its affiliates and any information received from the
Company or any of its affiliates regarding third parties.

4.    Obligations of the Company upon Termination.

(a)    Accrued Obligations. In the event that the Executive’s employment under
this Agreement terminates during the Employment Period for any reason, the
Company will pay or provide to the Executive: (i) any earned but unpaid Base
Salary, (ii) reimbursement of any business expenses incurred by the Executive
prior to the Date of Termination that are reimbursable in accordance with
Section 2(b)(vii) hereof and (iii) any vested amounts due to the Executive under
any plan, program or policy of the Company (together, the “Accrued
Obligations”). The Accrued Obligations described in clauses (i) – (ii) of the
preceding sentence shall be paid within 30 days after the Date of Termination
(or such earlier date as may be required by applicable law) and the Accrued
Obligations described in clause (iii) of the preceding sentence shall be paid in
accordance with the terms of the governing plan or program.

 

4



--------------------------------------------------------------------------------

(b)    Qualifying Termination. Subject to Sections 4(c), 4(e) and 11(d), and the
Executive’s continued compliance with the provisions of Section 7 hereof, if the
Executive’s employment with the Company is terminated during the Employment
Period due to a Qualifying Termination, then in addition to the Accrued
Obligations:

(i)    Cash Severance. The Company shall pay the Executive an amount equal to
0.5 (the “Severance Multiplier”) multiplied by the sum of (i) the Base Salary
and (ii) the Target Bonus (the “Severance”); provided, however, that in the
event the Qualifying Termination occurs on or within 24 months following a
Change in Control, then the Severance Multiplier instead shall be 1.0. The
Severance shall be paid in substantially equal installments in accordance with
the Company’s normal payroll practices over the six-month period following the
Executive’s Termination Date, but shall commence on the first payroll date
following the effective date of the Release (as defined below), and amounts
otherwise payable prior to such first payroll date shall be paid on such date
without interest thereon; provided, however that if the Termination Date occurs
on or within 24-months following a Change in Control that constitutes a “change
in control event” for purposes of Section 409A (as defined below), the Severance
shall be paid in a single lump sum cash payment within 30 days following the
Date of Termination.

(ii)     COBRA. Subject to the Executive’s valid election to continue healthcare
coverage under Section 4980B of the Code, the Company shall continue to provide,
during the COBRA Period, the Executive and the Executive’s eligible dependents
with coverage under its group health plans at the same levels and the same cost
to the Executive as would have applied if the Executive’s employment had not
been terminated based on the Executive’s elections in effect on the Date of
Termination, provided, however, that (A) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A under
Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise
unable to continue to cover the Executive under its group health plans without
incurring penalties (including without limitation, pursuant to Section 2716 of
the Public Health Service Act or the Patient Protection and Affordable Care
Act), then, in either case, an amount equal to each remaining Company subsidy
shall thereafter be paid to the Executive in substantially equal monthly
installments over the continuation coverage period (or the remaining portion
thereof). For purposes of this Agreement, “COBRA Period” shall mean the period
beginning on the Date of Termination and ending on the six-month anniversary
thereof; provided, however, that in the event the Qualifying Termination occurs
on or within 24 months following a Change in Control, then the COBRA Period
instead shall end on the 12-month anniversary thereof.

(iii)     Equity Acceleration. In addition, in the event that the Qualifying
Termination occurs on or within 24 months following a Change in Control, then
all outstanding PubCo equity awards that vest based solely on the passage of
time that are held by the Executive on the Date of Termination immediately shall
become fully vested and, to the extent applicable, exercisable.

(c)    Release. Notwithstanding the foregoing, it shall be a condition to the
Executive’s right to receive the amounts provided for in Section 4(b) hereof
that the Executive execute and deliver to the Company an effective release of
claims in substantially the form attached hereto as Exhibit A (the “Release”)
within 21 days (or, to the extent required by law, 45 days) following the Date
of Termination and that the Executive not revoke such Release during any
applicable revocation period. For the avoidance of doubt, all equity awards
eligible for accelerated vesting pursuant to Section 4(b) hereof shall remain
outstanding and eligible to vest following the Date of Termination and shall
actually vest and become exercisable (if applicable) and non-forfeitable upon
the effectiveness of the Release.

 

5



--------------------------------------------------------------------------------

(d)    Other Terminations. If the Executive’s employment is terminated for any
reason not described in Section 4(b) hereof, the Company will pay the Executive
only the Accrued Obligations.

(e)     Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under this Section 4, shall be paid to
the Executive during the six-month period following the Executive’s Separation
from Service if the Company determines that paying such amounts at the time or
times indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first day of the
seventh month following the date of Separation from Service (or such earlier
date upon which such amount can be paid under Section 409A without resulting in
a prohibited distribution, including as a result of the Executive’s death), the
Company shall pay the Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to the Executive during such period.

(f)    Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 5 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive’s
termination of employment.

5.    Non-Exclusivity of Rights. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

6.    Excess Parachute Payments; Limitation on Payments.

(a)    Best Pay Cap. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Section 4 hereof, being
hereinafter referred to as the “Total Payments”) would be subject (in whole or
part), to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the cash severance payments under this Agreement shall first be
reduced, and the noncash severance payments hereunder shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

(b)    Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account;

 

6



--------------------------------------------------------------------------------

(ii) no portion of the Total Payments shall be taken into account which, in the
written opinion of an independent, nationally recognized accounting firm (the
“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation; and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Independent Advisors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

7.    Restrictive Covenants.

(a)    The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its subsidiaries and affiliates, which shall have been obtained
by the Executive in connection with the Executive’s employment by the Company
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it; provided, however, that if the Executive receives actual
notice that the Executive is or may be required by law or legal process to
communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company.

(b)    While employed by the Company, the Executive shall not be engaged in any
other business activity that would be competitive with the business of the
Company and its subsidiaries or affiliates. In addition, while employed by the
Company and, for a period of 12 months after the Date of Termination, the
Executive shall not directly or indirectly solicit, induce, or encourage any
employee or consultant of the Company and/or its subsidiaries and affiliates to
terminate their employment or other relationship with the Company and its
subsidiaries and affiliates or to cease to render services to the Company and/or
its subsidiaries and affiliates and the Executive shall not initiate discussion
with any such person for any such purpose or authorize or knowingly cooperate
with the taking of any such actions by any other individual or entity except, in
each case, to the extent the foregoing occurs as a result of general
advertisements or other solicitations not specifically targeted to such
employees and consultants. During his employment with the Company and
thereafter, the Executive shall not use any trade secret of the Company or its
subsidiaries or affiliates to solicit, induce, or encourage any customer,
client, vendor, or other party doing business with any member of the Company and
its subsidiaries and affiliates to terminate its relationship therewith or
transfer its business from any member of the Company and its subsidiaries and
affiliates and the Executive shall not initiate discussion with any such person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other individual or entity.

(c)    Subject to Section 7(f), during the Executive’s service with the Company
and thereafter, excepting any litigation between the parties, (i) the Executive
agrees not to publish or disseminate, directly or indirectly, any statements,
whether written or oral, that are or could be harmful to or reflect negatively
on any of the Company or any of its subsidiaries or affiliates, or that are
otherwise disparaging of any policies, procedures, practices, decision-making,
conduct, professionalism or compliance with standards of the Company, its
affiliates or any of their past or present officers, directors, employees,
advisors or agents, and (ii) the Company agrees to instruct its directors and
executive officers not to publish or disseminate, directly or indirectly, any
statements, whether written or oral, that are or could be harmful to or reflect
negatively on the Executive’s personal or business reputation or business.

 

7



--------------------------------------------------------------------------------

(d)    In recognition of the fact that irreparable injury will result to the
Company in the event of a breach by the Executive of his obligations under
Sections 7(a)-(c) hereof, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefor, the Executive acknowledges, consents and agrees that in the event
of such breach, or the threat thereof, the Company shall be entitled, in
addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.

(e)    The parties acknowledge and agree that Virgin Galactic, LLC and the
Executive previously entered into an Employment, Confidential Information and
Intellectual Property Assignment Agreement, and that such agreement shall be
additional to, and not in limitation of, the covenants contained in this
Section 7.

(f)    Notwithstanding anything in this Agreement or the Confidentiality
Agreement to the contrary, nothing contained in this Agreement shall prohibit
either party (or either party’s attorney(s)) from (i) filing a charge with,
reporting possible violations of federal law or regulation to, participating in
any investigation by, or cooperating with the U.S. Securities and Exchange
Commission, the Financial Industry Regulatory Authority, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the U.S. Commodity Futures Trading Commission,
the U.S. Department of Justice or any other securities regulatory agency,
self-regulatory authority or federal, state or local regulatory authority
(collectively, “Government Agencies”), or making other disclosures that are
protected under the whistleblower provisions of applicable law or regulation,
(ii) communicating directly with, cooperating with, or providing information
(including trade secrets) in confidence to any Government Agencies for the
purpose of reporting or investigating a suspected violation of law, or from
providing such information to such party’s attorney(s) or in a sealed complaint
or other document filed in a lawsuit or other governmental proceeding, and/or
(iii) receiving an award for information provided to any Government Agency.
Pursuant to 18 USC Section 1833(b), the Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made: (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (y) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, nothing in this
Agreement is intended to or shall preclude either party from providing truthful
testimony in response to a valid subpoena, court order, regulatory request or
other judicial, administrative or legal process or otherwise as required by law.
If the Executive is required to provide testimony, then unless otherwise
directed or requested by a Government Agency or law enforcement, the Executive
shall notify the Company as soon as reasonably practicable after receiving any
such request of the anticipated testimony.

8.    Representations. The Executive hereby represents and warrants to the
Company that (a) the Executive is entering into this Agreement voluntarily and
that the performance of the Executive’s obligations hereunder will not violate
any agreement between the Executive and any other person, firm, organization or
other entity, and (b) the Executive is not bound by the terms of any agreement
with any previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by the Executive’s entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.

 

8



--------------------------------------------------------------------------------

9.    Successors.

(a)    This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)    This Agreement shall inure to the benefit of and be binding upon OpCo,
PubCo and their respective successors and assigns.

10.    Certain Definitions.

(a)    “Board” means the Board of Directors of PubCo.

(b)    “Business Combination” means the transactions contemplated by that
certain Agreement and Plan of Merger, dated as of July 9, 2019 as amended
October 2, 2019 (the “Merger Agreement”), by and among Vieco 10 Limited, a
company limited by shares under the laws of the British Virgin Islands,
Foundation Sub 1, Inc., a Delaware corporation and a direct wholly owned
subsidiary of Social Capital Hedosophia Holdings, Corp., a Cayman Island
exempted Company (“SCH”) Foundation Sub 2, Inc., a Delaware corporation and a
direct wholly owned subsidiary of SCH, Foundation Sub LLC, a Delaware limited
liability company and a direct wholly owned subsidiary of SCH, TSC Vehicle
Holdings, Inc., a Delaware corporation and an indirect wholly owned subsidiary
of Vieco 10 Limited, Virgin Galactic Vehicle Holdings, Inc., a Delaware
corporation and an indirect wholly owned subsidiary of Vieco 10 Limited, and
VGH, LLC, a Delaware limited liability company and a direct wholly owned
subsidiary of Vieco 10 Limited.

(c)    “Cause” means the occurrence of any one or more of the following events:

(i)    the Executive’s willful failure to substantially perform his duties with
the Company (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness or any such actual or anticipated
failure after his issuance of a Notice of Termination for Good Reason),
including the Executive’s failure to follow any lawful directive from the CEO
within the reasonable scope of the Executive’s duties and the Executive’s
failure to correct the same (if capable of correction, as determined by the
CEO), within 30 days after a written notice is delivered to the Executive, which
demand specifically identifies the manner in which the CEO believes that the
Executive has not performed his duties;

(ii)    the Executive’s commission of, indictment for or entry of a plea of
guilty or nolo contendere to a felony crime (excluding vehicular crimes) or a
crime of moral turpitude;

(iii)    the Executive’s material breach of any material obligation under any
written agreement with the Company or its affiliates or under any applicable
policy of the Company or its affiliates (including any code of conduct or
harassment policies), and the Executive’s failure to correct the same (if
capable of correction, as determined by the CEO), within 30 days after a written
notice is delivered to the Executive, which demand specifically identifies the
manner in which the CEO believes that the Executive has materially breached such
agreement;

(iv)    any act of fraud, embezzlement, theft or misappropriation from the
Company or its affiliates by the Executive;

 

9



--------------------------------------------------------------------------------

(v)    the Executive’s willful misconduct or gross negligence with respect to
any material aspect of the Company’s business or a material breach by the
Executive of his fiduciary duty to the Company or its affiliates, which willful
misconduct, gross negligence or material breach has a material and demonstrable
adverse effect on the Company or its affiliates;

(vi)    the Executive’s commission of an act of material dishonesty resulting in
material reputational, economic or financial injury to the Company or its
affiliates.

(d)    “Change in Control” has the meaning set forth in the Plan.

(e)    “Code” means the Internal Revenue Code of 1986, as amended and the
regulations thereunder.

(f)    “Date of Termination” means the date on which the Executive’s employment
with the Company terminates.

(g)    “Disability” means that the Executive has become entitled to receive
benefits under an applicable Company long-term disability plan or, if no such
plan covers the Executive, as determined in the reasonable discretion of the
Board.

(h)    “Good Reason” means the occurrence of any one or more of the following
events without the Executive’s prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason (provided such circumstances
are capable of correction) as provided below:

(i)     a material diminution in the Executive’s Base Salary or Target Bonus;

(ii)     a change in the geographic location of the Principal Location by more
than 35 miles from its existing location;

(iii)     a material diminution in the Executive’s title, authority or duties,
as contemplated by this Agreement, excluding for this purpose any isolated,
insubstantial or inadvertent actions not taken in bad faith and which are
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

(iv)     the Company’s material breach of this Agreement.

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within 30 days after the date of the
occurrence of any event that the Executive knows or should reasonably have known
to constitute Good Reason, (2) the Company fails to cure such acts or omissions
within 30 days following its receipt of such notice, and (3) the effective date
of the Executive’s termination for Good Reason occurs no later than 60 days
after the expiration of the Company’s cure period.

(i)    “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) if the Date of Termination is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 30
days after the giving of such notice unless as otherwise provided upon a
termination for Good Reason).

 

10



--------------------------------------------------------------------------------

(j)    “Qualifying Termination” means a termination of the Executive’s
employment (i) by the Company without Cause (other than by reason of the
Executive’s death or Disability), or (ii) by the Executive for Good Reason.

(k)     “Section 409A” means Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder.

(l)    “Separation from Service” means a “separation from service” (within the
meaning of Section 409A).

11.    Miscellaneous.

(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company.

If to the Company:

Virgin Galactic Holdings, LLC

166 North Roadrunner Parkway, Suite 1C,

Las Cruces, NM 8801

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)    Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”), then such transfer or deemed transfer shall not be made to the
extent necessary or appropriate so as not to violate the Exchange Act and the
rules and regulations promulgated thereunder.

(d)    Section 409A of the Code.

(i)     To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A. Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that any compensation or benefits
payable under this Agreement may be subject to Section 409A, the Company shall
work in good faith with the Executive to adopt such amendments to this Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to avoid the imposition of taxes under
Section 409A, including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A, and/or
(ii) comply with the requirements of Section 409A; provided, however, that this
Section 11(d) shall not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so.

 

11



--------------------------------------------------------------------------------

(ii)    Any right to a series of installment payments pursuant to this Agreement
is to be treated as a right to a series of separate payments. To the extent
permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed “nonqualified deferred compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A. Any payments subject to
Section 409A that are subject to execution of a waiver and release which may be
executed and/or revoked in a calendar year following the calendar year in which
the payment event (such as termination of employment) occurs shall commence
payment only in the calendar year in which the consideration period or, if
applicable, release revocation period ends, as necessary to comply with
Section 409A. All payments of nonqualified deferred compensation subject to
Section 409A to be made upon a termination of employment under this Agreement
may only be made upon the Executive’s Separation from Service.

(iii)     To the extent that any payments or reimbursements provided to the
Executive under this Agreement are deemed to constitute compensation to the
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f)    Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g)    No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h)    Entire Agreement. As of the Effective Date, this Agreement (including the
Award Agreements and the Confidentiality Agreement), together with that certain
participation letter agreement pursuant to the Virgin Galactic/TSC Cash
Incentive Plan, constitutes the final, complete and exclusive agreement between
the Executive and the Company with respect to the subject matter hereof and
replaces and supersedes any and all other agreements, offers or promises,
whether oral or written, by any member of the Company and its subsidiaries or
affiliates, or representative thereof (including that certain Offer Letter,
dated as of September 12, 2015 and amended as of July 10, 2016, April 23, 2018).
Notwithstanding anything herein to the contrary, (i) this Agreement and the
obligations and commitments hereunder shall neither commence nor be of any force
or effect prior to the Effective Date and unless and until the Business
Combination is fully consummated in conformity with the terms of the Merger
Agreement and (ii) in the event that the Merger Agreement is terminated in
accordance with its terms, the Business Combination is not consummated for any
reason, or the Executive’s employment with Virgin Galactic, LLC terminates for
any reason prior to the closing of the Business Combination this Agreement will
automatically terminate and be void ab initio.

 

12



--------------------------------------------------------------------------------

(i)    Arbitration.

(i)     Any controversy or dispute that establishes a legal or equitable cause
of action (“Arbitration Claim”) between any two or more Persons Subject to
Arbitration (as defined below), including any controversy or dispute, whether
based on contract, common law, or federal, state or local statute or regulation,
arising out of, or relating to the Executive’s service or the termination
thereof, shall be submitted to final and binding arbitration as the sole and
exclusive remedy for such controversy or dispute in accordance with the rules of
JAMS pursuant to its Employment Arbitration Rules and Procedures, which are
available at http://www.jamsadr.com/rules-employment-arbitration/, and the
Company will provide a copy upon the Executive’s request. Notwithstanding the
foregoing, this Agreement shall not require any Person Subject to Arbitration to
arbitrate pursuant to this Agreement any claims: (A) under a Company benefit
plan subject to the Employee Retirement Income Security Act, as amended; or
(B) as to which applicable law not preempted by the Federal Arbitration Act
prohibits resolution by binding arbitration. Either party may seek provisional
non-monetary remedies in a court of competent jurisdiction to the extent that
such remedies are not available or not available in a timely fashion through
arbitration. It is the parties’ intent that issues of arbitrability of any
dispute shall be decided by the arbitrator.

(ii)     “Persons Subject to Arbitration” means, individually and collectively,
(A) the Executive, (B) any person in privity with or claiming through, on behalf
of or in the right of the Executive, (C) the Company, (D) any past, present or
future affiliate, employee, officer, director or agent of the Company, and/or
(E) any person or entity alleged to be acting in concert with or to be jointly
liable with any of the foregoing.

(iii)     The arbitration shall take place before a single neutral arbitrator at
the JAMS office in Los Angeles, California. Such arbitrator shall be provided
through JAMS by mutual agreement of the parties to the arbitration; provided
that, absent such agreement, the arbitrator shall be selected in accordance with
the rules of JAMS then in effect. The arbitrator shall permit reasonable
discovery. The award or decision of the arbitrator shall be rendered in writing;
shall be final and binding on the parties; and may be enforced by judgment or
order of a court of competent jurisdiction.

(iv)     In the event of arbitration relating to this Agreement, the
non-prevailing party shall reimburse the prevailing party for all costs incurred
by the prevailing party in connection with such arbitration (including
reasonable legal fees in connection with such arbitration, including any
litigation or appeal therefrom).

(v)     THE EXECUTIVE AND THE COMPANY UNDERSTAND THAT BY AGREEING TO ARBITRATE
ANY ARBITRATION CLAIM, THEY WILL NOT HAVE THE RIGHT TO HAVE ANY ARBITRATION
CLAIM DECIDED BY A JURY OR A COURT, BUT SHALL INSTEAD HAVE ANY ARBITRATION CLAIM
DECIDED THROUGH ARBITRATION.

(vi)     THE EXECUTIVE AND THE COMPANY WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT
TO BRING CLAIMS COVERED BY THIS AGREEMENT OTHER THAN IN THEIR INDIVIDUAL
CAPACITIES. EXCEPT AS MAY BE PROHIBITED BY LAW, THIS WAIVER INCLUDES THE ABILITY
TO ASSERT CLAIMS AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR
REPRESENTATIVE PROCEEDING.

 

13



--------------------------------------------------------------------------------

(vii)     This Section 11(i) shall be interpreted to conform to any applicable
law concerning the terms and enforcement of agreements to arbitrate service
disputes. To the extent any terms or conditions of this Section 11(i) would
preclude its enforcement, such terms shall be severed or interpreted in a manner
to allow for the enforcement of this Section 11(i). To the extent applicable law
imposes additional requirements to allow enforcement of this Section 11(i), this
Agreement shall be interpreted to include such terms or conditions.

(j)    Attorney Expenses. The Company shall pay or reimburse the Executive for
his pro-rata portion of legal fees and expenses incurred by George Whitesides,
Jon Campagna, Enrico Palermo and Michael Moses as a group, in connection with
the negotiation, preparation and execution of this Agreement and advice received
in respect of executive compensation matters relating to the Business
Combination, not to exceed $25,000 in the aggregate for all such legal fees
incurred by such group. The Company shall pay (or shall cause to be paid) such
legal fees and expenses within 30 days after the Company’s receipt of applicable
invoices and such invoices shall be provided to the Company within 45 days after
the Effective Date.

(k)    Amendment; Survival. No amendment or other modification of this Agreement
shall be effective unless made in writing and signed by the parties hereto. The
respective rights and obligations of the parties under this Agreement shall
survive the Executive’s termination of employment and the termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations.

(l)    Counterparts. This Agreement and any agreement referenced herein may be
executed in two or more counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of OpCo and PubCo has caused
these presents to be executed in its name on its behalf, all as of the day and
year first above written.

 

“OPCO” By:  

/s/ George Whitesides

  Name: George Whitesides   Title: President “PUBCO” By:  

/s/ George Whitesides

  Name: George Whitesides   Title: Chief Executive Officer “EXECUTIVE”

          /s/ Jon Campagna

          Jon Campagna

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE